Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Allen Xue;  Registration No.: 56,474 on 02/11/2021.
	
This application has been amended as follows:
Claims 1, 4-6 and 8-9 are amended.
Claim 2 is cancelled.
Pending claims have been amended as follows:
1.	(Currently Amended) A near-bit wireless constant current short-distance transmission system, comprising an emission part and a receiving part, the emission part modulates a signal and then wirelessly transmits the modulated signal to the receiving part, wherein the emission part is configured to emit an emission signal into a stratum according to a rated emission constant current value, and dynamically monitors and adjusts the rated emission constant current value of the emission signal to obtain a stable emission power, 
wherein the emission part comprises an emission processor, a MOSFET driver circuit having a plurality of MOSFET drivers, a feedback acquisition part, a constant current control part 
wherein the H-bridge circuit is coupled with the MOSFET driver circuit, the emission electrode, the feedback acquisition part, and the constant current control part 
wherein, during operation,
the emission processor performs binary frequency modulation on data measured by a near-bit measuring tool, generates a constant voltage amplitude signal, and controls the constant current control part 
the MOSFET driver circuit amplifies the constant voltage amplitude signal received from the emission processor and output a signal to the H-bridge circuit,
the feedback acquisition part monitors an emission voltage value and an emission current value through the H-bridge circuit and outputs the emission voltage value and the emission current value to the emission processor,
the constant current control part 
the emission electrode is connected to an output end of the H-bridge circuit and emits an emission constant current into the stratum.

4. (Currently Amended) The near-bit wireless constant current short-distance transmission system according to claim 1, wherein, 
when the rated emission constant current value is set to a maximum value during initialization, then the constant current control part 
the constant current control part 
when the rated emission constant current value is set to a minimum value during the initialization, then the constant current control part 
the constant current control part 
wherein the total discharge resistance comprises a power resistance, an H-bridge open-circuit resistance, and a load at both ends of the emission electrode.

5. (Currently Amended) The near-bit wireless constant current short-distance transmission system according to claim 1, wherein the emission processor obtains the emission voltage value and the emission current value sent by the feedback acquisition part through first analog-to-digital converter interface (ADC1) second analog-to-digital converter (ADC2) 

6. (Currently Amended) A near-bit wireless constant current short-distance transmission method, 
step 1, setting a rated emission constant current value by a constant current control part that is part of a near-bit wireless constant current short-distance transmission device, wherein the near-bit wireless constant current short-distance transmission device comprising: an emission part and a receiving part, the emission part modulates a signal and then wirelessly transmits the modulated signal to the receiving part, wherein the emission part is configured to emit an emission signal into a stratum according to the rated emission constant current value, and dynamically monitors and adjusts the rated emission constant current value of the emission signal to obtain a stable emission power, wherein the emission part comprises an emission processor, a MOSFET driver circuit having a plurality of MOSFET drivers, a feedback acquisition part, the constant current control part, an emission electrode, an H-bridge circuit, wherein the H-bridge circuit is coupled with the MOSFET driver circuit, the emission electrode, the feedback acquisition part, and the constant current control part, wherein, during operation the emission processor performs binary frequency modulation on data measured by a near-bit measuring tool, generates a constant voltage amplitude signal, and controls the constant current control part to adjust the rated emission constant current value, the MOSFET driver circuit amplifies the constant voltage amplitude signal received from the emission processor and output a signal to the H-bridge circuit, the feedback acquisition part monitors an emission voltage value and an emission current value through the H-bridge circuit and outputs the emission voltage value and the emission current value to the emission processor, the constant current control part sets the rated emission constant current value, adjusts the rated emission constant current value according to feedback information obtained by the emission processor, and outputs the adjusted rated emission constant current value to the emission processor; and the emission electrode is connected to an output end of the H-bridge circuit and emits an emission constant current into the stratum; 
step 2, carrying out the binary frequency modulation on the feedback information obtained by the near-bit measuring tool by the emission processor and generating the constant voltage amplitude signal;
step 3: amplifying the constant voltage amplitude signal by the MOSFET driver circuit, and controlling the MOSFET driver circuit after being driven by the MOSFET driver circuit; 
step 4: monitoring the emission voltage value and the emission current value in real time by the feedback acquisition part, and sending the emission voltage value and the emission current value to the emission processor; 
step 5, adjusting the rated emission constant current value by the constant current control part  according to the feedback information obtained by the emission processor, and feeding the adjusted rated emission constant current value back to the emission processor; and 5/9Appl. No.: 17/025,105 
Reply to Office Action of November 25, 2020 step 6, adjusting the emission constant current by the emission processor according to the adjusted rated emission constant current value feedback by the constant current control part .

8. (Currently Amended) The near-bit wireless constant current short-distance transmission method according to claim 6, wherein the step 6 further comprises: 
when the rated emission constant current value is set to a maximum value during initialization, then reducing the rated emission constant current value by the constant current control part  when a total discharge resistance is larger than a value required by the rated emission constant current value, and keeping the rated emission constant current value unchanged by the constant current control part  when the discharge resistance is less than the value required by the rated emission constant current value; and 6/9Appl. No.: 17/025,105 Reply to Office Action of November 25, 2020 when the rated emission constant current value is set to a minimum value during the initialization, then increasing the rated emission constant current value by the constant current control part  when the total discharge resistance is larger than the value required the rated emission constant current value, and keeping the rated emission constant current value unchanged by the constant current control part  when the total discharge resistance is less than the value required by the rated emission constant current value, wherein the total discharge resistance comprises a power resistance, an H-bridge open-circuit resistance, and a load at both ends of the emission electrode.  

9. (Currently Amended) The near-bit wireless constant current short-distance transmission method according to claim 6, wherein the emission processor obtains the emission voltage value and the emission current value sent by the feedback acquisition part through analog-to- digital converter interface (ADC1) second analog-to-digital converter (ADC2) 

Reasons for Allowance:
Prior art of record does not teach, or make obvious a near-bit wireless constant current short-distance transmission system, comprising: an emission processor performs binary frequency modulation on data measured by a near-bit measuring tool, generates a constant voltage amplitude signal, and controls the constant current control part to adjust the rated emission constant current value, the MOSFET driver circuit amplifies the constant voltage amplitude signal received from the emission processor and output a signal to the H-bridge circuit, the feedback acquisition part monitors an emission voltage value and an emission current value through the H-bridge circuit and outputs the emission voltage value and the emission current value to the emission processor, the constant current control part sets the rated emission constant current value, adjusts the rated emission constant current value according to feedback information obtained by the emission processor, and outputs the adjusted rated emission constant current value to the emission processor; and the emission electrode is connected to an output end of the H-bridge circuit and emits an emission constant current into the stratum.
Examiner clarifies for the record of the prosecution that claim 6 is incorporating all the limitations of claim 1, and the claim interpretation disclosed in the Non-Final office action dated 11/25/2020 was applied to the disclosed limitations of claims 1, 5-6 and 8. 
US2018/0058199A1 to Sun discloses a near-bit wireless constant current short-distance transmission system, comprising an emission part and a receiving part (fig 1, par[0023]), the emission part modulates a signal and then wirelessly transmits the modulated signal to the receiving part at a short distance (fig 2, par[0023], [0027]), wherein the emission part emits an emission signal into a stratum according to a set rated emission current value (par[0025], [0033]), and dynamically monitors and adjusts the rated emission current value of the emission signal to obtain stable emission power (par[0028], [0033]).
Sun does not disclose the emission part comprising: emission processor performs binary frequency modulation on data measured by a near-bit measuring tool, generates a constant voltage amplitude signal, and controls the constant current control part to adjust the rated emission constant current value, the MOSFET driver circuit amplifies the constant voltage amplitude signal received from the emission processor and output a signal to the H-bridge circuit, the feedback acquisition part monitors an emission voltage value and an emission current value through the H-bridge circuit and outputs the emission voltage value and the emission current value to the emission processor, the constant current control part sets the rated emission constant current value, adjusts the rated emission constant current value according to feedback information obtained by the emission processor, and outputs the adjusted rated emission constant current value to the emission processor; and the emission electrode is connected to an output end of the H-bridge circuit and emits an emission constant current into the stratum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685